Exhibit 99.01

 



RESOLUTION OF THE SHAREHOLDERS

 

OF

 

CANNABICS PHARMACEUTICALS INC.

 

 

 

 

The following is a true copy of the resolution duly adopted by the Majority of
the Shareholders of the Corporation at a special meeting, notice to this meeting
having been waived,

 

WHEREAS there has been presented to and considered by this meeting a Motion to
effectuate a new Board of Directors of the Company;

 

NOW THEREFORE BE IT RESOLVED that the majority of shareholders having considered
this matter, and having opened the floor to all those who voice a preference in
the issue and pursuant to NRS 78.320, have overwhelmingly decided and RESOLVED
that we have elected:

 

SHAY AVRAHAM SARID

 

The Above qualified person has been nominated, and has accepted their position
as DIRECTOR and OFFICER of the Company.

 

At the same time, DR. ZOHAR KOREN, has stepped down from his position as
Director of the company, though shall continue in his devotion to the affairs of
the company.

 

Said Motion is hereby passed and the corporate books, records and the Company
shall file this Resolution in the corporate records.

 

 

 

Dated: 23rd January, 2015

 

 

/s/ Itamar Borocho

Itamar Borochov, Director, CEO

on behalf of Cannabics, Inc., Majority Shareholders

